On Petition for Rehearing.
These cases are again before us on petition for a rehearing, in which we are asked to find additional facts.
We have carefully considered the petition and re-read the record, and we are of the opinion that our original opinion is correct on the facts of the cases. This petition asks the court to find additional facts which we think are immaterial. We will discuss each separately.
1. Under section 1 of our opinion we stated that "the testimony for the defendant Water Company was that after the ditch was filled the road was scraped off with shovels, which was the usual and customary way of cleaning up a road after excavating." We will amend that statement to read, "with `square pointed' shovels, the usual square shovel."
However, it is immaterial with what utensils or implements the road was scraped if the jury found that clay was left on the road in sufficient amount to make it dangerous when wet.
2. There is no statement anywhere that there were piles of dirt in front of Turbeville place at the time of the accident. It was found that the dirt was piled on the surface of the road when the ditch was dug, and, after the pipe was laid and the ditch filled, a quantity of clay, some of it in lumps as large as a goose egg, was left scattered over the paved part of the highway.
3. It would be unnecessary for the court to find that the water company was not required to remove all "particles" of dirt, when the evidence was that lumps as large as goose eggs were left on the road; hence this request is refused.
4. It is unnecessary for the court to find that it is impossible to keep the highway entirely free from dirt, when the effect of the verdict is that it was coated with clay. This request is refused.
5. The undisputed testimony is that the paved portion of the Antioch pike is about 16 to 18 feet wide. Whether two automobiles can pass each other is a mathematical proposition, and the aid of the court is unnecessary to determine this question. However, witnesses testified there was ample room to pass.
6. There was no evidence that mud was tracked on the road at the Turbeville place. We have carefully read the testimony of defendant water company's witnesses and find they none testify that mud or clay was "tracked" by automobile tires on the roadway in front of the Turbeville place, the scene of the accident. Its witness, Saindon, after testifying that there was no mud on the road, testified that it would have been possible for automobiles to have driven across the newly filled ditch (after the rain which had started an hour before), and to have tracked mud onto the road. He also *Page 381 
testified that beyond the Turbeville place, towards Antioch, where dirt was piled in the road, automobiles would run through the mud and their tires carried it onto the road. But this place was beyond the Turbeville property. Thompson testified that in excavating it is impossible to keep automobiles from tracking mud. He also said mud could not have been tracked at the Turbeville place. Gibson said automobiles would track mud. But he also said there was no place around Turbeville's where mud could be tracked onto the road. He said cars could have run into the ditch and have tracked mud, but he did not think this could have happened in front of Turbeville's.
The water company's defense at the trial was, not that the mud on the road was brought by automobile tires, but that there was no mud.
The court finds the additional fact that some mud was tracked onto the Antioch pike but not in front of Turbeville's.
7. It is immaterial how many automobiles usually traveled on the Antioch pike.
8. The jury has found that Mrs. Hunter's automobile skidded in front of Turbeville's on account of the wet clay on the road, and there is evidence to support it. It is immaterial whether any other automobile skidded.
9. Photographs are aids to the jury in understanding the evidence or the situation or condition of premises material and relevant to the issues. Jackson v. Nashville, 17 Tenn. App. 413, 418, 68 S.W.2d 137. These photographs went to the jury, and the jury found in favor of the plaintiffs. Photographs have not the weight of physical facts, and the court will not find that they contradict the witnesses in the face of the jury's verdict. Jackson v. Nashville, supra.
10. Relative to the amount of the judgment in favor of Mrs. Hunter: While defendant assigned errors that the verdict was excessive, it did not discuss the matter, and we thought it had abandoned these assignments.
No reasons were assigned why this verdict was excessive; therefore the court cannot consider the assignments. Rule 12, Rules of the Court of Appeals, 17 Tenn. App. iv; Powers v. McKenzie, 90 Tenn. 167, 16 S.W. 559; McDonnell v. Amo,162 Tenn. 41, 34 S.W.2d 212.
However, a verdict of $500 in favor of Mrs. Hunter is not excessive. The repair bill on her automobile was $119.50 and her doctor's bill was $25. She received a severe blow on her leg which necessitated the cutting out of the flesh and sewing up the wound. She sustained two other minor injuries; hence, we think the verdict was reasonable. *Page 382 
Our former opinion will be modified to the extent hereinabove set out. The petition in all other respects is denied.
Faw, P.J., and DeWitt, J., concur.